SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT *357MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 2nd day of April, Two Thousand and Three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant Game Over appeals from the district court’s August 2, 2002 grant of summary judgment to defendantsappellees Nike and Weiden + Kennedy on plaintiffs claims of copyright infringement, trade dress infringement, unfair competition and dilution. Game Over asserts that Nike’s advertisements, produced by Weiden + Kennedy, infringed on Game Over’s protectible interest in its videos of children dribbling and dancing with a basketball to music, which Game Over uses, inter alia, to promote a line of athletic wear.
We affirm the judgment of the District Court for substantially the same reasons as stated in Judge Ross’s thorough and well-reasoned opinion. We have considered all of appellant’s arguments on appeal and find them to be without merit.
The judgment of the district court is AFFIRMED.